PER CURIAM.
Appellant pled guilty to two informations, each .charging him with assault with intent to commit first degree murder. He was adjudged guilty and sentenced to twenty years at hard labor under each information, such sentences to run concurrently.
In this appeal the appellant claims that he was not given adequate opportunity to obtain private counsel.
The record conclusively shows that at the time the appellant changed his pleas from not guilty to guilty he was questioned by the court as to whether or not he was satisfied with the representation given him by the public defenderos office, to which he replied in the affirmative.
Appellant’s other point on appeal should properly be raised by a motion under Criminal Rule 1.850, 33 F.S.A. The affirmance of the judgments and sentences by this appeal shall in no way prejudice the appellant as to any motions he might see fit to file in the trial court under Criminal Rule 1.850.
Affirmed.
HOBSON, Acting C. J., and PIERCE and MANN, TT., concur.